Title: Thomas Jefferson to Patrick Gibson, 20 July 1818
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello
July 20. 18.
          
          On my return here from Bedford I find your favor of July 11. covering my account to that date, balance in your favor 375.25 and I observe that a draught of mine of June 24. in favor of James Leitch for 120.D. is not entered which would add so much to the balance. to meet this I have 21. Bar. flour now in the mill to be forwarded by mr T. E. Randolph as soon as the state of the river will admit, and the last of the month after next he will forward 50. Barrels more. but I have an earlier resource in a sum of money I expect to recieve, which of itself will cover my balance, and any other draughts which I may be under a necessity of making, which will be moderate, and made but in case of necessity. the bill of mr Baker for fish I will thank you to pay
          The crop of wheat we have just got in cannot be got to market but in the course of the winter. from this place it will be 550. Barrels of flour, certain, as I now recieve it in fixed rents. from Bedford the crop of wheat will be considerably below mediocrity, I suppose not more than 200. Barrels of flour. our tobo planted there should bring about 20,000 ℔. these articles, if prices are favorable, will enable me to meet my last Dutch instalment in the spring and to commence the reduction of my notes in bank, which will be my next and most important concern. in the meantime I think I may say with certainty that such moderate draughts as I may be constrained to make on you shall be covered with little delay. I return you the notes signed. I suspect the box of seeds is an annual one which I recieve from the public garden of France, and which I give to some of the botanical gardens of the US. if the direction is French this is certainly so, and I would then direct a proper disposal of it. if not French it may be forwarded here. Accept the assurance of my friendly esteem & respect
          Th: Jefferson
         